Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments (Election/Restrictions)
Applicant’s election of Group I, claims 1-13 and 18 in the reply filed on 8/30/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 discloses “the corrected second tomographic image is arranged along a direction passing through the first sited and corresponding to the second traveling direction”. The limitation should be changed to “the corrected second tomographic image is arranged along a direction passing through the first site.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (US 2008/0239240) in view of Ikegami (US 2018/0289257).
Regarding claim 1, Tsukada et al. (hereinafter Tsukada) discloses an ophthalmologic apparatus (Tsukada, [0025], “The optical image measurement device according to the present invention is used in the ophthalmic field”), comprising:
an optical scanner disposed at an optically conjugate position with a first site of a subject’s eye (Tsukada, [0052], “a scan unit 141 and a lens 142. The scan unit 141 includes a component for scanning a projection position on the fundus oculi Ef with a light outputted from the OCT unit 150 (the signal light LS; described later). The scan unit 141 is an example of the "scanner" of the present invention”. The scanner is disposed at an optically conjugate position with a first site of a subject’s eye);
an interference optical system configured to split light from a light source into reference light and measurement light, to project the measurement light onto the subject’s eye via the optical scanner, and to detect interference light between returning light of the measurement light from the subject’s eye and the reference light via the optical scanner (Tsukada, [0150], “an optical image measurement device… generating the interference light LC by splitting the low-coherence light L0 into the signal light LS and the reference light LR and superimposing the signal light LS having passed through the eye E and the reference light LR having passed through the reference mirror 174 (i.e., the interference-light generator); a function of detecting the interference light LC (i.e., the detector)”);
an image forming circuit configured to form a tomographic image of the subject’s eye corresponding a first traveling direction of the measurement light deflected by the optical scanner, based on a detection result of the interference light obtained by the interference optical system (Tsukada, [0150], “superimposing the signal light LS having passed through the eye E and the reference light LR having passed through the reference mirror 174 (i.e., the interference-light generator); a function of detecting the interference light LC (i.e., the detector); a function of scanning an application position (projection position) of the signal light LS on the eye E (i.e., the scanner), and the fundus oculi observation device 1 forms a tomographic image or 3-dimensional image of the fundus oculi Ef of the eye E based on the detection result of the interference light LC”. As can be seen in Figs. 1 and 2, OCT unit 150 forms a tomographic image of the subject’s eye corresponding a first traveling direction of the measurement light deflected by the optical scanner (see Fig. 2), based on a detection result of the interference light obtained by the interference optical system);
a controller circuit configured to control at least the optical scanner (Tsukada, [0055], “The Galvano mirrors 141A and 141B are reflection mirrors disposed so as to be rotatable about rotary shafts 141a and 141b, respectively. The Galvano mirrors 141A and 141B are rotated about the rotary shafts 141a and 141b, respectively, by a drive mechanism described later (mirror drive mechanisms 241 and 242 shown in FIG. 5)”. The mirrors can be controlled by a controller (Fig. 3)).
Tsukada discloses optical path length and form the tomographic image based on the detection result of the interference light; Tsukada does not expressly disclose “obtain an intraocular distance between predetermined sites of the subject’s eye”;
Ikegami discloses an intraocular distance calculator circuit configured to obtain an intraocular distance between predetermined sites of the subject’s eye (Ikegami, [0073], “The symbol “pvl” represents a distance from the pivot point to the retina and can be determined based on the position of the retina in the tomographic image”. In addition, in paragraph [0090], “the calculation unit 197 of the controller 19 determines the distance “pvl””. The distance is considered an intraocular distance between predetermined sites of the subject’s eye);
an image correcting circuit configured to correct the tomographic image formed by the image forming circuit, based on the intraocular distance obtained by the intraocular distance calculator circuit (Ikegami, [0100-0103], “In Step S1205, the calculation unit 197 determines the distance “pvl” from the pivot point to the fundus Ef based on the position of the reference mirror 12, the information on the position of the retina in the tomographic information, and the distance (working distance) between the imaging apparatus 1000 and the eye E to be inspected… In Step S1209, the correction unit 198 subjects the tomographic information acquired in Step S1201 to the eccentricity correction through use of the incident angle variation δθ and the optical path length variation δz… The correction unit 198 rearranges the pixels based on the incident angle variation δθ and the optical path length variation δz as described above, to thereby generate a tomographic image in consideration of alignment eccentricity”. See steps 1204-1209 correct the tomographic image formed by the image forming circuit, based on the intraocular distance); and
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Ikegami’s tomographic image correction processing to modify Tsukada’s tomographic image. The motivation for doing so would have been enabling reduction of distortion in the tomographic image after the actual shape correction.
Regarding claim 7, Tsukada as modified by Ikegami with the same motivation from claim 1 disclose an angle-of-view change circuit configured to change an angle of view (Ikegami, [0078], “when alignment eccentricity occurs, changes are caused in the incident angle and the optical path length of the measurement light with respect to the fundus Ef, which are assumed in scanning of the measurement light in the light scanner 6”. Fig. 7B shows change of angle of view), wherein
Tsukada as modified by Ikegami with the same motivation from claim 1 disclose the image correcting circuit is configured to correct the tomographic image according to the angle of view changed by the angle-of-view change circuit (Ikegami, [0087], “FIG. 11A and FIG. 11B are each a view for illustrating correction regarding a change in incident angle in the eccentricity correction”).
Regarding claim 9, Tsukada as modified by Ikegami with the same motivation from claim 1 discloses a storage circuit configured to store one or more optical parameters corresponding to passage sites of the measurement light in the subject’s eye (Ikegami, [0057], “The storage 195 constantly stores the position of the reference mirror 12 at a time of tomography imaging”. The position of the reference mirror is considered optical parameter corresponding to passage sites of the measurement light in the subject’s eye. In addition, in paragraph [0130], “the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s)”), 
Tsukada as modified by Ikegami with the same motivation from claim 1 discloses the image correcting circuit is configured to correct the tomographic image using the one or more optical parameters (Ikegami, Fig. 12 steps 1204-1209 shows correct the tomographic image using the one or more optical parameters).
Regarding claim 10, Tsukada as modified by Ikegami with the same motivation from claim 1 discloses the intraocular distance calculator circuit is configured to obtain an intraocular distance between the predetermined sites, for each A scan (Ikegami, [0059], “a scan system of acquiring a tomographic image in a depth direction (Z direction) at one certain point of the fundus Ef of the eye E to be inspected is referred to as “A-scan”, and a tomographic image to be obtained by the A-scan is referred to as “A-scan image””), and
Tsukada as modified by Ikegami with the same motivation from claim 1 discloses the image correcting circuit is configured to correct the tomographic image based on the intraocular distance obtained by the intraocular distance calculator circuit, for each A scan (Ikegami, [0094], “the correction unit 198 rotates the pixel position corresponding to each A-scan of the tomographic image, which has been corrected based on the optical path length variation δz, based on the incident angle variation δθ of the measurement light with respect to the fundus Ef caused by alignment eccentricity”).
Regarding claim 11, Tsukada as modified by Ikegami with the same motivation from claim 1  discloses the intraocular distance calculator circuit is configured to obtain an intraocular distance between the predetermined sites, in units of a plurality of A scans (Ikegami, [0059], “a scan system of acquiring a tomographic image in a depth direction (Z direction) at one certain point of the fundus Ef of the eye E to be inspected is referred to as “A-scan”, and a tomographic image to be obtained by the A-scan is referred to as “A-scan image”…a plurality of A-scan images can be acquired”), and
Tsukada as modified by Ikegami with the same motivation from claim 1 discloses the image correcting circuit is configured to correct the tomographic image based on the intraocular distance obtained the intraocular distance calculator circuit, in units of the plurality of A scans (Ikegami, [0094], “the correction unit 198 rotates the pixel position corresponding to each A-scan of the tomographic image, which has been corrected based on the optical path length variation δz, based on the incident angle variation δθ of the measurement light with respect to the fundus Ef caused by alignment eccentricity”).
Regarding claim 12, Tsukada as modified by Ikegami with the same motivation from claim 1 discloses the intraocular distance is axis length (Ikegami, Figs. 6-7 show axis length).
Regarding claim 13, Tsukada as modified by Ikegami with the same motivation from claim 1 discloses the intraocular distance is a distance from the first site to a retina (Ikegami, [0090], “determines the distance “pvl” from the pivot point to the retina based on the position of the retina in the tomographic image, the position of the reference mirror 12, and the distance (working distance) between the imaging apparatus 1000 and the eye E to be inspected as described above”).
Regarding claim 18, Tsukada discloses a method of operating an ophthalmologic apparatus (Tsukada, [0150], “The fundus oculi observation device 1 functions as an optical image measurement device configured to scan an eye with a light beam and form an image of the eye by using the reflected light”).
The steps recite in claim 18 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (US 2008/0239240) in view of Ikegami (US 2018/0289257), as applied to claim 1, in further view of Nakahara et al. (US 2014/0211157).
Regarding claim 2, Tsukada teaches deflected by the optical scanner; Tsukada as modified by Ikegami with the same motivation from claim 1 disclose form a plurality of tomographic images corresponding to a plurality of traveling directions of the measurement light (Ikegami, [0059], “a plurality of A-scan images can be acquired. For example, when the measurement light is scanned in the X direction by the light scanner 6, a tomographic image on an XZ plane is obtained. When the measurement light is scanned in the Y direction, a tomographic image on a YZ plane is obtained”), and
Tsukada as modified by Ikegami with the same motivation from claim 1 disclose correct each of the plurality of tomographic images formed by the image forming circuit based on the intraocular distance (Ikegami, [0100-0103], “In Step S1205, the calculation unit 197 determines the distance “pvl” from the pivot point to the fundus Ef based on the position of the reference mirror 12, the information on the position of the retina in the tomographic information, and the distance (working distance) between the imaging apparatus 1000 and the eye E to be inspected… In Step S1209, the correction unit 198 subjects the tomographic information acquired in Step S1201 to the eccentricity correction through use of the incident angle variation δθ and the optical path length variation δz… The correction unit 198 rearranges the pixels based on the incident angle variation δθ and the optical path length variation δz as described above, to thereby generate a tomographic image in consideration of alignment eccentricity”. See steps 1204-1209 correct the tomographic image formed by the image forming circuit, based on the intraocular distance), and to generate a corrected image in which the corrected plurality of tomographic images is arranged along a direction corresponding to an optical axis direction of the interference optical system.
Though Tsukada as modified by Ikegami with the same motivation from claim 1 teaches generate a corrected image; Tsukada as modified by Ikegami does not expressly disclose “the plurality of tomographic images is arranged along a direction corresponding to an optical axis direction”
Nakahara et al. (hereinafter Nakahara) discloses a plurality of tomographic images is arranged along a direction corresponding to an optical axis direction (Nakahara, [0082], “FIG. 8 is an example where the 128 tomographic images illustrated in FIG. 7 are reconstructed to display a virtual cross-sectional image orthogonal to the main scanning direction”. Tomographic images are reconstructed to display virtual cross-sectional image orthogonal to the main scanning direction read on a plurality of tomographic images is arranged along a direction corresponding to an optical axis direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakahara’s tomographic images are reconstructed to display virtual cross-sectional image orthogonal to the main scanning direction in the optical image measurement device, as taught by Tsukada as modified by Ikegami. The motivation for doing so would have been providing ability to display a virtual cross-sectional image orthogonal to the main scanning direction.

Allowable Subject Matter
Claims 3-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612